                   Case 20-10343-LSS           Doc 1482         Filed 10/11/20        Page 1 of 5




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE


    In re:                                                      Chapter 11

    BOY SCOUTS OF AMERICA AND                                   Case No. 20-10343 (LSS)
    DELAWARE BSA, LLC,1
                                                                (Jointly Administered)
                            Debtors.


     DECLARATION OF BLAIR M. WARNER IN SUPPORT OF DEBTORS’
LIMITED OBJECTION TO THE MOTION OF THE OFFICIAL TORT CLAIMANTS’
COMMITTEE PURSUANT TO BANKRUPTCY RULE 2004 AND LOCAL RULE 2004-1
    FOR AN ORDER AUTHORIZING THE ISSUANCE OF SUBPOENAS FOR
      DISCOVERY FROM DEBTORS AND CERTAIN LOCAL COUNCILS

             I, Blair M. Warner, being duly sworn, hereby declare as follows:

             1.     I am an associate of the law firm Sidley Austin LLP (“Sidley”) based in its office

located at One South Dearborn Street, Chicago, Illinois 60603.

             2.     I submit this declaration (this “Declaration”) in support of the Debtors’ Limited

Objection to the Motion of the Official Tort Claimants’ Committee Pursuant to Bankruptcy Rule

2004 and Local Rule 2004-1 For an Order Authorizing the Issuance of Subpoenas For Discovery

From Debtors and Certain Local Councils (the “Limited Objection”), filed concurrently herewith.2

             3.     Except as otherwise stated in this Declaration, I have personal knowledge of the

facts set forth herein. If called upon to testify, I would competently testify to the facts set forth

herein.




1
  The Debtors in these chapter 11 cases, together with the last four digits of each Debtors’ federal tax identification
number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The Debtors’ mailing address
is 1325 West Walnut Hill Lane, Irving, Texas 75038.
2
 All capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the
Limited Objection.
             Case 20-10343-LSS        Doc 1482      Filed 10/11/20    Page 2 of 5




       4.     The Court has authorized the Debtors to retain and employ Sidley as their lead

bankruptcy counsel, nunc pro tunc to the Petition Date, pursuant to the Order Authorizing the

Retention and Employment of Sidley Austin LLP as Attorneys for the Debtors and Debtors in

Possession, Nunc Pro Tunc to the Petition Date [Docket No. 758].

       5.     Attached as Exhibit A hereto is a true and correct copy of an email I received on

September 21, 2020 from Jessica C. K. Boelter. The email I received forwarded a series of emails,

including an email from Zaida Holmes, who I am informed and believe is an Office Manager for

the San Diego – Imperial Council, to Teresa Condon, who I am informed and believe is a Team

Manager for the BSA Member Care Contact Center, containing a copy of a text message. I am

informed and believe that the text message was sent to Ms. Holmes’ cell phone.

       6.     The text message in Exhibit A purports to be from “Digital Trend Metrics, Inc.

(D/B/A “Join-Class-Action.com”), a Delaware corporation.” Based on an investigation conducted

at my direction, I am informed and believe that no such entity exists on the Delaware register.

Instead, Digital Media Metrics appears to be a registered business name of Texas Email Company

LLC, which is owned by Advertising Worldwide LLC.

       7.     Attached as Exhibit B is a true and correct copy of a screen shot of a text message

that was provided to me on October 6, 2020. I am informed and believe that this text message was

received by an attorney who brought the text message to the attention of the BSA.

       8.     Attached as Exhibit C hereto is a true and correct copy of an email I received on

October 5, 2020 from Steve McGowan, General Counsel of the BSA. The email I received

forwarded a series of emails, including an email that Tracey Glover, who I am informed and

believe is an Assistant Scout Executive, received on her personal email account and forwarded to




                                               2
                Case 20-10343-LSS       Doc 1482     Filed 10/11/20     Page 3 of 5




Wayne R. Pancoast, who I am informed and believe is a Scout Executive for the Jayhawk Area

Council. I am informed and believe that the email was sent to Ms. Glover.

          9.     Attached as Exhibit D is a true and correct copy of an email I received on

September 20, 2020 from Joseph C. Celentino, counsel to the Ad Hoc Committee of Local

Councils. The email I received forwarded a series of emails, including an email from Andrew

Sisolak, who I am informed and believe is Director of Field Service for the Western Los Angeles

County Council, to Matthew Thornton, who I am informed and believe is a Scout Executive for

the Western Los Angeles County Council, containing an attachment of a screen shot of a text

message. I am informed and believe that this text message was received by a volunteer who

brought the text message to the attention of the BSA.

          10.    Attached as Exhibit E hereto is a true and correct copy of an email I received on

September 24, 2020 from Jessica C. K. Boelter. The email I received forwarded a series of emails,

including an email sent to Edmon L. Morton, a partner of the law firm Young Conaway Stargatt

& Taylor, LLP, containing an advertisement regarding these cases. I am informed and believe that

the email advertisement was sent to Mr. Morton.

          11.    Attached as Exhibit F hereto is a true and correct copy of an email I received on

September 29, 2020 from Jessica C. K. Boelter. The email I received forwarded a series of emails,

including an email sent to Tim Cullen, a partner of the law firm Cullen & Co., PLLC, containing

an advertisement regarding these cases. I am informed and believe that the email was sent to Mr.

Cullen.

          12.    I understand, based on my communications with the Debtors and their advisors,

that the BSA has Rosters only from approximately the last twenty years in its possession.




                                                 3
             Case 20-10343-LSS         Doc 1482     Filed 10/11/20     Page 4 of 5




Specifically, I understand that the BSA’s electronic registration system was not implemented until

1999.


                          [Remainder of Page Intentionally Left Blank]




                                                4
             Case 20-10343-LSS         Doc 1482     Filed 10/11/20      Page 5 of 5




       I declare under penalty of perjury that, after reasonable inquiry, the foregoing is true and

correct to the best of my knowledge, information and belief.


  Dated: October 11, 2020
         Chicago, Illinois                 /s/ Blair M. Warner
                                           Blair M. Warner
                                           Associate
                                           SIDLEY AUSTIN LLP




                                                5
